  Case 20-06044-NGH                  Doc 7    Filed 12/14/20 Entered 12/14/20 09:52:34                     Desc Main
                                              Document     Page 1 of 1



         B2500A (Form 2500A) (12/15)
     !

                                       United States Bankruptcy Court
                                                      District Of Idaho (Boise Division)
                   Tamio Lucien Stehrenberger
         In re   and Anna Christine Stehrenberger ,            )       Case No. 20-00833-NGH
                         Debtor                                )
                                                               )       Chapter 7
                                                               )
         Michiko Stehrenberger                                 )
                         Plaintiff                             )
       Tamio Stehrenberger, Anna Stehrenberger,                )
                    v. Service, California Franchise
     Internal Revenue                                          )       Adv. Proc. No.
    Tax Board, Idaho Tax Commission, Timothy Kurtz             )
     (as Chapter 7 Trustee), and John Does 1-100.              )
                         Defendant                             )


                                  SUMMONS IN AN ADVERSARY PROCEEDING

         YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
         this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
         summons, except that the United States and its offices and agencies shall file a motion or answer to the
         complaint within 35 days.

                         Address of the clerk: United States Bankruptcy Court for the District of Idaho, Boise Division
                                                                          550 W. Fort Street
                                                                           Boise, ID 83724

         At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                         Name and Address of Plaintiff's Attorney:
                                        Michiko Stehrenberger (creditor pro se)
                              c/o 2500 Blanchard Road, Santa Rosa Valley, CA 93012
with contemporaneous email service to: document.request@gmail.com; NatalieS.work1@gmail.com; michiko@michiko.com
         If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.


         IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
         TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
         AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
         DEMANDED IN THE COMPLAINT.


                                                                                   (Clerk of the Bankruptcy Court)

                 Date:                                  By:                              (Deputy Clerk)




                                                                                   Lynette Parson
                                                                               on Dec 14, 2020 8:40 am
